PER CURIAM
Defendant was charged with delivery and possession of a controlled substance, ORS 475.992, both as part of a drug cultivation, manufacture or delivery scheme or network. He was sentenced under the sentencing guideline that involves a “scheme or network” factor. The state concedes that the sentence was improper. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991). We accept that concession. Because defendant challenges only the sentence imposed, we remand for resentencing.
Convictions affirmed; remanded for resentencing.